

116 S4756 IS: Don’t Push My Buttons Act
U.S. Senate
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4756IN THE SENATE OF THE UNITED STATESSeptember 29, 2020Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to narrow the scope of the limitation on liability provided under section 230 of that Act, and for other purposes.1.Short titleThis Act may be cited as the Don’t Push My Buttons Act.2.Limitation on immunitySection 230(c) of the Communications Act of 1934 (47 U.S.C. 230(c)) is amended by adding at the end the following:(3)Exception(A)In generalNotwithstanding any other provision of this subsection, and subject to subparagraph (B) of this paragraph, the protection provided under paragraph (1) or (2) shall not apply with respect to a provider of an interactive computer service that—(i)collects information regarding the habits, preferences, or beliefs of a user of the service; and(ii)uses an automated function to deliver content to the user described in clause (i) that corresponds with the habits, preferences, or beliefs identified as a result of the action taken under that clause with respect to that user.(B)ApplicabilitySubparagraph (A) shall not apply to a situation in which—(i)a user of an interactive computer service uses an automated function to deliver content to that user; or(ii)subject to subparagraph (C), a user of an interactive computer service knowingly and intentionally elects to receive the content described in subparagraph (A)(ii).(C)Burden of proofA provider of an interactive computer service shall have the burden of proving by clear and convincing evidence under subparagraph (B)(ii) that a user of the interactive computer service knowingly and intentionally elected to receive the content described in subparagraph (A)(ii)..